Poch, J. This claim comes before the Court upon the joint stipulation submitted by the parties. The stipulation states as follows: 1. That Claimant began working for Northeastern Illinois University on June 15, 1975. 2. That shortly thereafter, she enrolled in the Illinois State employees group insurance program and applied for dependent spouse life insurance. 3. That she retained and paid for this coverage until July 18, 1978, at which date Claimant and the other employees at Northeastern were asked to fill out new insurance forms. 4. That since Claimant was unusually busy at this time, she signed a blank form and asked the personnel director to fill it out so as to retain the coverage she already had, including dependent spouse life insurance. 5. That the personnel director erroneously filled out the form so as to eliminate the dependent spouse life insurance. 6. That Claimant did not become aware of the mistake and the change in coverage until March 19, 1980, when her husband died and she was unable to collect any insurance. 7. That Respondent concedes that it made an error on the insurance form and that it is liable to Claimant to the extent set forth herein. 8. That both parties agree that Claimant’s damages amount to $900.00 and that award in this amount be granted. 9. That both parties agree that this award shall constitute full and final satisfaction of this claim or any others arising from the same occurrence. 10. That both parties waive hearing and the filing of briefs for this claim. It appears to the Court that this stipulation was entered into freely and with due consideration of the law and facts relating to the claim. While we are not bound by this stipulation, we are also not disposed to create a controversy between the parties where none seems to otherwise exist. Claimant is hereby awarded the sum of $900.00 (nine hundred dollars and no cents) in full and final satisfaction of this claim.